Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 is rejected under 112(a) for new matter, as the limitations of claim 20 were not previously described in the specification nor adequately shown in the drawings. The specification does not disclose the width of the vertical protrusion other than that the distal end is wider than the proximal end. Figure 1B shows the vertical protrusion but does not adequately convey the width of the proximal end being equivalent to the width of the elongated member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 10, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1).
Regarding claim 1, Manley discloses a modular landscape border system, comprising: a plurality 
of elongated members (1, 2) having a vertical protrusion (see protrusion, fig 8)  extending along each opposing lateral side thereof (male fittings can be incorporated on one or more sides of pillars 1 and 2 as required, see page 3), wherein the vertical protrusion comprises a proximal end affixed to each lateral side of the plurality of elongated members opposite a free distal end (see fig 8) wherein the distal end comprises a greater width than the proximal end (see figs 7 and 8); a connector having a track (4) within each of a first side and a second side of the connector (see figs 1, and 7-9), wherein the track is dimensioned to receive the vertical protrusion therethrough (see figs 1, 8 and 9), wherein the track extends along a majority of a height of each of the first side and the second side such that the track comprises an open lower end opposite a closed upper end (see fig 9).
	Manley fails to disclose wherein a length of each of the plurality of elongated members defined between the opposing lateral sides thereof is greater than a height of each of the plurality of elongated members; wherein the connector comprises a first portion and a second portion pivotally affixed together about a hinge, a channel extending through the connector between an upper side thereof and a lower side thereof; wherein the channel is dimensioned to receive a securement spike therethrough; wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel.
Topping teaches wherein a length of each of the plurality of elongated members defined between the opposing lateral sides thereof is greater than a height of each of the plurality of elongated members (elongated members longer than height, see beams/members 50, fig 1), wherein the connector comprises a first portion (first bracket 6, see annotated figure 8) and a second portion (second bracket 6, see annotated figure 8) pivotally affixed together about a hinge, a channel extending through the connector between an upper side thereof and a lower side thereof (channel 11), wherein the channel is dimensioned to receive a securement spike therethrough (stake 3 in channel 10, see fig 9), wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel (see fig 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of Manley with those of Toppings to provide increased stability and better support for the landscape bed and to modify the connector of Manley with the hinge connector of Topping to allow for curved arrangement of the border system to provide greater flexibility of gardening arrangements. 

	Regarding claim 4, the modified reference teaches the modular landscape border system of claim 1, and Manley further discloses wherein the vertical protrusion comprises a cylindrical distal end (see figs 7 and 8).

Regarding claim 10, Manley discloses a modular landscape border system, comprising: a plurality of elongated members (1, 2) having a vertical protrusion (see protrusion, fig 8) extending along each opposing lateral side thereof (male fittings can be incorporated on one or more sides of pillars 1 and 2 as required, see page 3), wherein the vertical protrusion comprises a proximal end affixed to each lateral side of the plurality of elongated members opposite a free distal end (see fig 8) wherein the distal end comprises a greater width than the proximal end; a rigid first connector (see fig 9) having a track (4) within each of a first side and a second side of the connector, wherein the track is dimensioned to receive the vertical protrusion therethrough (see figs 1, 8 and 9), wherein the track extends along a majority of a height of each of the first side and the second side such that the track comprises an open lower end opposite a closed upper end (see fig 9), wherein the track extends along a majority of a height of each of the first portion and the second portion such that the track comprises an open lower end opposite a closed upper end (see fig 9). 
Manley fails to disclose wherein a length of each of the plurality of elongated members defined 
between the opposing lateral sides thereof is greater than a height of each of the plurality of elongated members; a channel extending through the first connector between an upper side thereof and a lower side thereof; a second connector having a first portion and a second portion defining a hinge there between; wherein a track dimensioned to receive the vertical protrusion therethrough is disposed in each of the first portion and the second portion opposite the hinge; wherein the channel is dimensioned to receive a securement spike therethrough; wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel.
	Topping teaches wherein a length of each of the plurality of elongated members defined between the opposing lateral sides thereof is greater than a height of each of the plurality of elongated members (elongated members longer than height, see beams/members 50, fig 1), a channel (channel 11) extending through the first connector between an upper side thereof and a lower side thereof (see fig 8), a second connector having a first portion (first bracket 6, see annotated figure 8) and a second portion (second bracket 6, see annotated figure 8) defining a hinge there between; wherein a track (channel 17) dimensioned to receive the vertical protrusion therethrough is disposed in each of the first portion and the second portion opposite the hinge (see fig 1), wherein the channel is dimensioned to receive a securement spike therethrough (stake 3 in channel 10, see fig 9), wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel (see fig 9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated members of Manley with those of Toppings to provide increased stability and better support for the landscape bed and to modify the connector of Manley with the hinge connector of Topping to allow for curved arrangement of the border system to provide greater flexibility of gardening arrangements. 

Regarding claim 12, the modified reference teaches the modular landscape border system of 
claim 10, and Manley further discloses wherein the vertical protrusion comprises a cylindrical distal end (see figs 7 and 8).

	Regarding claim 18, the modified reference teaches the modular landscape border system of claim 1, and Manley further discloses wherein an upper edge of each of the plurality of elongated members is textured to replicate a border material (4, see figs 1 and 9 and page 7).

	Regarding claim 19, the modified reference teaches the modular landscape border system of claim 10, and Manley further discloses wherein an upper edge of each of the plurality of elongated members is textured to replicate a border material (4, see figs 1 and 9 and page 7). 

Claim(s) 3, 5, 11, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10 above, and further in view of Dervin-Stathes (US 20190133053 A1).
Regarding claim 3, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein the hinge is defined by a pair of eyelets extending 
from an upper end of the first portion and a lower end of the first portion and an annular member affixed to the second portion, wherein the channel extends through each of the pair of eyelets and the annular member.
	Dervin-Stathes teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular member (44) affixed to the second portion, wherein the channel extends through each of the pair of eyelets and the annular member (see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the connector of Dervin-Stathes to include a pair of eyelets and an annular member to ensure a strong connection. 

Regarding claim 5, the modified reference teaches the modular landscape border system of 
claim 1, and Manley further discloses wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto (see 1 and 4, fig 1).
The modified reference fails to teach wherein the upper side of the connector rests flush with 
an upper edge of each elongated member the plurality of elongated members when secured thereto.
	Dervin-Stathes teaches wherein the upper side of the connector rests flush with an upper edge of each elongated member of the plurality of elongated members when secured thereto (see figs 1 and 15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the connectors being flush on each of the elongated members to provide a smooth, level surface in order to provide a secure fit and prevent soil or debris from becoming trapped within and damaging the connector or interference with its purpose.

Regarding claim  11, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein the hinge is defined by a pair of eyelets extending 
from an upper end of the first portion and a lower end of the first portion and an annular member affixed to the second portion, wherein the pair of eyelets and the annular member are dimensioned to receive the securement spike therethrough when coaxially aligned.
	Dervin-Stathes teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular member (44) affixed to the second portion, wherein the pair of eyelets and the annular member are dimensioned to receive the securement spike therethrough when coaxially aligned (hinge pin 60 in channel, see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the connector of Dervin-Stathes to include a pair of eyelets and an annular member to ensure a strong connection.

Regarding claim 13, the modified reference teaches the modular landscape border system of 
claim 10, and Manley further discloses wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto (see 1 and 4, fig 1).
The modified reference fails to teach wherein the upper side of the connector rests flush with 
an upper edge of each elongated member the plurality of elongated members when secured thereto.
	Dervin-Stathes teaches wherein the upper side of the connector rests flush with an upper edge of each elongated member of the plurality of elongated members when secured thereto (see figs 1 and 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the connectors being flush on each of the elongated members to provide a smooth, level surface in order to provide a secure fit and prevent soil or debris from becoming trapped within and damaging the connector or interference with its purpose.

Regarding claim 21, the modified reference teaches the modular landscape border of claim 3. 
The modified reference fails to teach wherein the pair of eyelets and the annular member each
comprise an arcuate distal end that interfaces with a planar interior surface of each of the first and second portions.
	Dervin-Stathes teaches wherein the pair of eyelets and the annular member each comprise an arcuate distal end that interfaces with a planar interior surface of each of the first and second portions (see figs 1, 3A, 3B and 3C). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the eyelet and annular member configuration of Dervin-Stathes to ensure the connectors have a secure ------------------connection without any gaps in which soil or debris could become stuck and interfere with the joint or cause rusting. 


Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10 above, and further in view of Aymard (WO 2011098678 A1).
Regarding claim 6, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein a lip extends bilaterally from an upper edge of the 
plurality of elongated members.
	Aymard wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to include a lip to ensure soil or foliage does not escape the flower bed or to support a hanging garden.  

Regarding claim 14, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein a lip extends bilaterally from an upper edge of the 
plurality of elongated members.
	Aymard wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to include a lip to ensure soil or foliage does not escape the flower bed or to support a hanging garden.  

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10 above, and further in view of Vidmar (US 5901526 A).
Regarding claim 7, the modified reference teaches the modular landscape border system of claim 1, and Topping further teaches wherein a head of the securement spike comprises a diameter greater than that of the channel (see fig 9). 
The modified reference fails to teach such that a lower surface of the head rests flush against the upper side of the connector when the securement spike is inserted through the channel.
Vidmar teaches such that a lower surface of the head rests flush against the upper side of the connector when the securement spike is inserted through the channel (60, see fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the securement spike resting flush against the connector in order to provide a secure fit and prevent soil or debris from becoming trapped within and damaging the connector or interference with its purpose. 

Regarding claim 15, the modified reference teaches the modular landscape border system of claim 10, and Topping further teaches wherein a head of the securement spike comprises a diameter greater than that of the channel (see fig 9). 
The modified reference fails to teach such that a lower surface of the head rests flush against the upper side of the connector when the securement spike is inserted through the channel.
Vidmar teaches such that a lower surface of the head rests flush against the upper side of the connector when the securement spike is inserted through the channel (60, see fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the securement spike resting flush against the connector in order to provide a secure fit and prevent soil or debris from becoming trapped within and damaging the connector or interference with its purpose. 

Claim(s) 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10 above, and further in view of Brinner (US 9974240 B1).
Regarding claim 8, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein the plurality of elongated members comprise a 
flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to be flexible as taught by Brinner to allow to freedom of design when constructing landscaping arrangements.

Regarding claim 9, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein the plurality of elongated members are arcuate.
Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 
apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the curved members as taught by Brinner to allow for circular and curved landscape arrangements and greater variability in design.

Regarding claim 16, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein the plurality of elongated members comprise a 
flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to be flexible as taught by Brinner to allow to freedom of design when constructing landscaping arrangements.

Regarding claim 17, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein the plurality of elongated members are arcuate.
Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 
apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the curved members as taught by Brinner to allow for circular and curved landscape arrangements and greater variability in design.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claim 1 above and further in view of Christensen (US 8808600 B1).
Regarding claim 20, the modified reference teaches the modular landscape border of claim 1. 
The modified reference fails to teach wherein the proximal end of each vertical protrusion is 
coplanar with the elongated member and comprises a width equivalent to a width of the elongated member.
	Christensen teaches wherein the proximal end of each vertical protrusion is coplanar with the elongated member and comprises a width equivalent to a width of the elongated member (protrusions 150 and 152, see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the protrusions and widths of Christensen in order to provide a seamless transition between the elongated members and the protrusion to ensure a snug fit with the connector and prevent soil or debris from getting in between the connector and the elongated members and interfering with the hinge ability or causing damage. 

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that the above references do not teach the limitations of 
amended claims 1 and 10, Examiner respectfully disagrees, and would point Applicant to the rejection above. Regarding Applicant’s argument that there is no reason to modify Manley with the height and width ratio of Topping as this would alter the fencing structure, this is not a persuasive argument. The fence of Manley would still function as fence barrier, and aesthetics is not enough to constitute teaching away. 
	In regard to Applicant’s argument that it would not be obvious to modify Manley with the hinge joint of Topping, Examiner respectfully disagrees. Once again, mere aesthetics is not a strong enough argument to constitute teaching away as functionality of the fence still remains. In regards to the potential seam resulting from the hinge modification, figure 1 of Manley does already show several seams from the various post connections, therefore it would not disrupt the desirable appearance as they are already incorporated. Additionally, as Manley does suggest a swivel joint, using a hinge for greater mobility would be an obvious modification for one of ordinary skill in the art to provide increased variability in direction and placement of the fencing. 
	In regards to Applicant’s arguments that it would not be obvious to modify Manley with the channel and securement spike of Topping, Examiner respectfully disagrees. Once again, mere aesthetics is not a strong enough argument to constitute teaching away as functionality of the fence still remains. In regards to the channel and spike, it would be possible to create a channel through the panel for ground stability. Additionally Manley does already discuss a post with a securement spike (8 and 9) to secure the system into the ground, as seen in figure 5. Therefore, it would be obvious to one of ordinary skill in the art to modify Manley with the hinge joint and securement spike of Topping for more variability when creating garden fence arrangements while still maintaining stability of the fence system.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619